DETAILED ACTION 
1. 	This final office action is in response to Applicant's amendment filed June 3, 2022. Applicant's amendment canceled claim 1, and added new claims 22-22. Currently Claims 2-22 are pending.

Notice of Pre-A/A or AJA Status 
2. 	The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Response to Amendment 
3. 	The 35 U.S.C. 101 rejection of claim 1 in the previous office action is withdrawn, and the 35 U.S.C. 101 rejection of claims 2-22 is rendered below. 

						Response to Arguments
4. 	Applicant’s arguments with respect to claims 2-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

				Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
6. 	Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	Subject Matter Eligibility Standard	
	When considering subject matter eligibility under 35 U.S.C.101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	Specifically, claim 2 is directed to an apparatus. Claim 9 is directed to a non-transitory computer readable medium. Claim 16 is directed to a method.
Each of the claims falls under one of the four statutory classes of invention. 
 	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	The Examiner notes independent Claims 2, 9, and 16 as the claims that represent the claimed invention for analysis.  Claim 2, 9 and 16 recite the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold); 
Claim 2 recites:
at least one memory, computer readable instructions, and processor circuitry to execute the computer readable instructions to: 
parse a media messages database to identify media of interest; 
parse the media messages database to identify media-exposure social media messages that reference the media of interest, each of the media-exposure social media messages associated with a username; 
parse the media messages database to identify impression information associated with the media-exposure social media messages that reference the media of interest; 
estimate a unique audience for the identified media by removing duplicate usernames; and
  	store the media of interest, a number of the media-exposure social media messages that reference the media of interest and the unique audience in the memory to improve an accuracy of a system associated with generating audience analysis information.
	
Claim 9 recites:
one non-transitory computer readable medium comprising instructions that, when executed, cause processor circuitry to:: 
parse a media messages database to identify media of interest; 
parse the media messages database to identify media-exposure social media messages that reference the media of interest, each of the media-exposure social media messages associated with a username; 
parse the media messages database to identify impression information associated with the media-exposure social media messages that reference the media of interest; 
estimate a unique audience for the identified media by removing duplicate usernames; and
store the media of interest, a number of the media-exposure social media messages that reference the media of interest and the unique audience to improve an accuracy of a system associated with generating audience analysis information.	

Claim 16 recites:
	 parsing, by executing instructions with at least one processor, a media messages database to identify media of interest; 
parsing, by executing instructions with at least one processor, the media messages database to identify media-exposure social media messages that reference the media of interest, HANLEY, FLIGHT & ZIMMERMAN, LLCPage 5 of 10U.S. Serial No. 17,080,558Attorney Docket No. 20004/114643US03each of the media-exposure social media messages associated with a username; 
parsing, by executing instructions with at least one processor, the media messages database to identify impression information associated with the media-exposure social media messages that reference the media of interest; 
estimating, by executing instructions with at least one processor, a unique audience for the identified media by removing duplicate usernames; and 
storing, by executing instructions with at least one processor, the media of interest, a number of the media-exposure social media messages that reference the media of interest and the unique audience to improve an accuracy of a system associated with generating audience analysis information.
This is considered a business decision.
 	This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
	The judicial exception is not integrated into a practical application. In particular, claims. The claimed processor circuitry, memory and database of claim 2 and the claim processor and database of claims 9 and 16 are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
 	The claimed processing circuitry, processor and database are also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed processor and memory are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
 	The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore the claims do not amount to significantly more than the abstract idea itself. 
 	Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are directed to an abstract idea.
	
 	The dependent claims do not cure this deficiency.
	Claim 3 recites further limitations that limit the abstract idea by claiming ” the processor circuitry is to estimate the unique audience based on authors that post the media-exposure social media messages associated with the media of interest”.  
 	Claim 4 recites further limitations that limit the abstract idea by claiming “the processor circuitry is to estimate the unique audience based on users who were presented with the media-exposure social media messages associated with the media of interest”.  
 	Claim 5 recites further limitations that limit the abstract idea by claiming “wherein the processor circuitry is to estimate the unique audience based on authors that post the media-exposure social media messages associated with the media of interest and users who were presented with the media-exposure social media messages associated with the media of interest”.  
 	Claim 6 recites further limitations that limit the abstract idea by claiming “wherein the processor circuitry is to compare the usernames of the identified media-exposure social media messages associated with the media of interest to remove the duplicate usernames”.  
 	Claim 7 recites further limitations that limit the abstract idea by claiming “wherein the processor circuitry is to further identify media posting timestamps corresponding to the respective ones of the media-exposure media messages of the media of interest”.  
 	Claim 8 recites further limitations that limit the abstract idea by claiming “wherein the processor circuitry is to: compare timestamps of the respective ones of the media-exposure media messages with media time ranges associated with respective ones of the media of interest; and exclude from the unique audience estimation, media-exposure social media messages that reference the media of interest having timestamps that are outside the media time ranges associated with corresponding ones of the media of interest”.
	The dependent claims when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail to establish that the claims are not directed to an abstract idea.
	For the foregoing reasons, claims 2-21 cover subject matter that is judicially-excepted from patent eligibility under § 101.
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Chow (U.S. Pub. No. 2013/0254314) discloses a method and system for  processing an incoming message. An incoming message is parsed and its content is interpreted to identify presence of a content notification and/or content of interest. If the message only includes content notifications, then a content access directive is prepared for each such notification. If the message only includes one or more items of content of interest, metadata is generated for each item of content.
Olague et al (US Pub. No. 2013/0332521) disclose a method and system that retrieves a corresponding data field of media content interests from a source that was inaccessible based on a counter value. A process that compares the first data field of the media content interests of the user profile and the corresponding data field of media content interests from the inaccessible source. The system may use multiple types of object recognition, including fuzzy logic. For example, the particular data field may be a textual data field. Using fuzzy logic, the system determines two fields to be identical even though the substance of the data field is not identical. A profile clearinghouse server analyzes particular data fields for particular values or text. The data fields could be associated with categories, genres, series, episodes, products, traits, ratings, targeted audiences. 
	
Conclusion 
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR l.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJ/


/ROMAIN JEANTY/Primary Examiner, Art Unit 3623